Citation Nr: 0020508	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1946.  The appellant is the veteran's daughter.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. §§ 3.310, 3.312 (1999). 

The threshold issue is whether the appellant has presented a 
well-grounded claim for service connection for the cause of 
the veteran's death.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded;" that is, the claim must be plausible or capable 
of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required in order for the 
claim to be well-grounded.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

Generally, an appellant must satisfy three elements for a 
claim for service connection for the cause of death to be 
well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of the cause of death.  Secondly, there 
must be evidence of an incurrence or aggravation of a disease 
or injury in service, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between the in-
service injury or disease and the fatal disability, as shown 
through medical evidence.  

The record shows that the veteran died at the VA Medical 
Center (VAMC) in Des Moines, Iowa, in September 1997 at the 
age of 73.  The immediate cause of death, as listed on the 
Certificate of Death, was emphysema.

At the time of the veteran's death, service connection had 
been established for residuals of shell fragment wound of the 
right leg, thigh and buttock; residuals of shell fragment 
wound of the right arm with damage to muscle group V and VIII 
with retained foreign bodies; osteomylitis of the right 
femur, chronic, active; shell fragment wound of the right 
flank; shell fragment wound of the left ankle with retained 
foreign bodies; shell fragment wound of the right chin; and 
concussion deafness, left, mild. 

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
emphysema.  Post-service VA outpatient and hospital records, 
which include records from the veteran's September 1997 
terminal hospitalization, show that he was diagnosed with and 
treated for a number of conditions during 1996 and 1997, 
including emphysema and osteomylitis.  These records do not 
provide any opinion linking the veteran's terminal emphysema 
to his service or a service-connected disability.  

In correspondence received in June and October 1998, the 
appellant and the veteran's granddaughter argue that the 
veteran's service-connected disabilities, and in particular 
his osteomylitis, contributed to his death from emphysema.  
They have conceded that the veteran's osteomylitis was not 
the principal cause of his death.  Yet, they contend that it 
was a contributory cause of his death that was substantial 
and material.  They contend that the veteran's osteomylitis 
made him unable to resist the effects of his terminal 
emphysema, caused him to be bedridden, resulted in a great 
deal of pain, and prevented him from doing many of the things 
he could have done to prolong his life. 

In light of these contentions, in June 1999 a VA medical 
doctor was asked to review the veteran's records and provide 
an opinion.  In the resulting June 1999 medical opinion, the 
VA medical doctor reviewed the veteran's claims file as well 
as the appellant's assertions.  He concludes that the 
veteran's demise was primarily from his pulmonary disease.  
The VA doctor opined that the veteran's final hospitalization 
was the result of a combination of serious difficulties 
attributable to his end-stage lung disease, which included a 
pneumothorax.  The VA medical doctor opined that the 
veteran's osteomylitis, though a serious condition, did not 
represent a significant factor in his final demise, and did 
not play any role whatsoever in his final days or in his 
demise primarily from his pulmonary disease.  

After a careful review of the record, the Board concludes 
that there is no medical evidence showing a nexus or link 
between the veteran's fatal emphysema and his service or any 
service-connected disability.  The veteran's emphysema was 
initially demonstrated too remote from service to be 
etiologically related to service, in the absence of 
continuity of symptomatology or competent medical evidence 
showing such a relationship.  No service-connected 
disability, such as osteomylitis, has been shown to have 
significantly contributed to or hastened the veteran's death 
from emphysema, even when considered in combination with the 
other service-connected disabilities.  Likewise, there has 
been no demonstration that any service-connected disability, 
such as osteomylitis, aggravated a fatal non-service-
connected disability so as to warrant service connection 
pursuant to Allen v. Brown, 7 Vet. App. 439 (1995).  Ideally, 
any medical opinion linking the veteran's fatal emphysema to 
his service or a service-connected disability would be based 
on a review of the record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Regarding the contentions made by the veteran's daughter and 
granddaughter, the Board recognizes that they are competent 
to describe their observations relative to the veteran's 
behavior.  On the other hand, as laypersons they are not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis, etiology, or attribution of 
causation.  Espiritu, 2 Vet. App. at 492.  Accordingly, the 
assertions made by the appellant and the veteran's 
granddaughter that the veteran's service-connected 
osteomylitis contributed to his death by emphysema cannot 
make the claim well-grounded.  

In light of the above, the Board concludes that the appellant 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for the cause of the veteran's death.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

A well-grounded claim for service connection for the cause of 
the veteran's death not having been received, the appeal is 
denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

